Per Curiam.
[¶1] A.D. appeals from a juvenile court order finding her five children to be deprived. On appeal, A.D. argues the juvenile court erred by finding the children to be deprived because the unsanitary and dangerous household has been cured by a move to a new home, any drug issues are now under control, there was no evidence she used drugs around the children, and the record does not contain any evidence her actions have negatively affected the children. We conclude the juvenile court's findings are not clearly erroneous. We summarily affirm under N.D.R.App.P. 35.1(a)(2).
[¶2] Gerald W. VandeWalle, C.J.
Jon J. Jensen
Lisa Fair McEvers
Daniel J. Crothers
Jerod E. Tufte